           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKASNAS
                     EASTERN DIVISION

LEE TWAN DILLARD                                              PLAINTIFF

v.                         No. 2:16-cv-155-DPM

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                            DEFENDANT

                              JUDGMENT
     The Commissioner's decision is reversed, and the claim is
remanded to further develop the record on Dillard's mental health. The
Administrative Law Judge must use a qualified mental health source to
obtain a complete psychiatric review technique form, based on all of
Dillard's mental health treatment records from 2010 through
26 October 2015. The ALJ must then reconsider, based on this new
evaluation, how Dillard's mental residual functional capacity affected
his ability to perform a limited range of sedentary work before
26 October 2015.    The ALJ must also reconsider the onset date of
Dillard's disability and, if need be, revise that date. This is a "sentence
four" remand. 42 U.S.C. § 405(g).


                                        D .P. Marshall Jr.
                                        United States District Judge
